DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10,13,20-29,32 in the reply filed on 9/14/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-4,6-7,13,20-22,25-26,32 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Lee et al. (KR20180013103 translation).
As to claim 1 and 20, Lee et al. discloses a method of operating a cell comprising a rechargeable electrochemical cell comprising: a first electrode; a second electrode; and an electrolyte positioned between the first electrode and second electrode, wherein the electrolyte comprises fluorinate compounds dissolved with a salt so when the electrolyte interacts with the first electrode or second electrode it decomposes into ionic compounds enriching a solid-electrolyte-interface (SEI) of the first electrode or second electrode (paragraph 0078).

As to claim 3 and 22, Lee et al. discloses wherein the electrolyte is a lithium salt dissolved in alkyl carbonate-based solvents, the lithium salt comprises LiBF4, LiPF6, LiTFSI, LiFSI, or LiAsF6 (paragraph 0069), the solvent comprises propylene carbonate (PC), dimethyl carbonate (DMC), ethyl methyl carbonate (EMC), diethyl carbonate (DEC) (paragraph 0073-0074).
As to claim 4 and 23, Lee et al. discloses wherein the first electrode comprises a Li film having a thickness between 2 m and 200 m coated on a copper foil (paragraph 0136).
As to claims 6 and 25, Lee et al. discloses wherein the electrolyte comprises a fluorinated solvent (paragraph 0077).
As to claims 7 and 26, Lee et al. discloses wherein the fluorinated solvent comprises fluoroethylene 2 carbonate (FEC) difluoroethylene carbonate (DFEC), ethyl fluoroacetate (FEA) and ethyl difluoroacetate (DFEA) (paragraph 0077).
As to claims 13 and 32, Lee et al. discloses wherein the fluorinate compounds comprise fluorinated carbonates (paragraph 0077).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

2.	Claims 5,8,24,27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR20180013103 translation) in view of Masarapu et al. (US20140065464).
	Lee et al. discloses the rechargeable electrochemical cell described above. Lee et al. fail to disclose wherein the second electrode comprises a Li foil having a thickness between 2 um and 200 um and wherein the Li deposited on the first electrode has a density greater than 50% of the density of Li metal.
Masarapu et al. teaches wherein the second electrode comprises a Li foil having a thickness between 2 um and 200 for the purpose of obtaining a battery with charge-discharge curve and cycling stability over a number of cycles (paragraph 0160).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Lee et al. with wherein the second electrode comprises a Li foil having a thickness between 2 um and 200 for the purpose of obtaining a battery with charge-discharge curve and cycling stability over a number of cycles (paragraph 0160).
Masarapu et al. teaches supplement lithium for the purpose of providing higher energy densities (paragraph 0039).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide wherein the Li deposited on the first electrode has a density greater than 50% of the density of Li metal for the purpose of providing higher energy densities (paragraph 0039).
3.	Claims 9 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Hu (CN1282273 abstract).
Lee et al. discloses the rechargeable electrochemical cell described above. Lee et al. fail to disclose wherein the electrolyte comprises a mix-halogen solvent.
Hu  teaches wherein the electrolyte comprises a mix-halogen solvent for the purpose of forming a layer of compact and stable SEI film on the cathode thus furthest inhibiting the decomposition of the electrolyte and than improving the charge and discharge efficiency and circulating property of the lithium secondary cell (abstract).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Lee et al. with wherein the electrolyte comprises a mix-halogen solvent for the purpose of forming a layer of compact and stable SEI film on the cathode thus furthest inhibiting the decomposition of the electrolyte and than improving the charge and discharge efficiency and circulating property of the lithium secondary cell (abstract).
Allowable Subject Matter
Claims 10 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fail to teach or suggest wherein the mix-halogen solvent comprises chlorodifluoroacetate (CDFEA) and ethyl bromofluoroacetate (BFEA). Applicant teaches that mix halogen sovents, chlorodifluoroacetate (CDFEA) and ethyl bromofluoroacetate (BFEA) provide high Li cycle efficiency and more favorable morphology of lithium. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/           Primary Examiner, Art Unit 1724